Citation Nr: 1448461	
Decision Date: 10/31/14    Archive Date: 11/05/14

DOCKET NO.  09-32 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel


INTRODUCTION

The Veteran had active service from September 1979 to April 1984 and from February 2003 to August 2003.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office in Nashville, Tennessee.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND


In July 2012, the Veteran testified at a hearing held before the Board at the RO.  The Veterans Law Judge who conducted that hearing is no longer employed at the Board.  After being advised of this situation, the Veteran requested that he be scheduled for a video conference hearing before the Board to be held at the RO.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board hearing via video conference at the earliest opportunity.

No action is required by the Veteran until he receives further notice; however, he
may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



